Builes v City of New York (2021 NY Slip Op 00989)





Builes v City of New York


2021 NY Slip Op 00989


Decided on February 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 16, 2021

Before: Manzanet-Daniels, J.P., Webber, Oing, Kennedy, JJ. 


Index No. 153255/15 Appeal No. 13143 Case No. 2020-02520 

[*1]Jaime Builes et al., Plaintiffs-Appellants-Respondents,
vCity of New York, Defendant, Consolidated Edison Company of New York, Inc., Defendant-Respondent-Appellant.



An appeal and cross appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Lyle E. Frank, J.), entered on or about March 9, 2020,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 26, 2021,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: February 16, 2021